MEMORANDUM ***
Petitioners challenge a Board of Immigration Appeals’ (“BIA”) decision denying their second motion to reopen.
The BIA did not abuse its discretion in denying petitioners’ second motion to reopen as untimely and numerically barred. See 8 C.F.R. § 1003.2(c)(2), (3); Rodrignez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Petitioners’ motion for a stay of voluntary departure is denied because the stay motion was filed after expiration of the voluntary departure period. See Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004).
To the extent that petitioners also challenge the BIA’s decision declining to reopen proceedings sua sponte, this court lacks jurisdiction to review the BIA’s discretionary decision. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Accordingly, the petition is dismissed in part for lack of jurisdiction.
All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.